OFFICIAL BUSINESS            'Wtty U.S. POSTAGEe PITNEY BOWES
                                                                                  J^=jg?any u .ttCCTttECTH^^yM
                                   STATE OF TEXAS                vCJE (4 P __
                                   PENALTY FOR
                                                                  5lf 7iP7R7m &' Ann >ieu6
                                   PRIVATE USE         Eg
                                                       CL li.   IS3AS 0001401623 AUG. 24. 2015
P.O. BOX 12308, CAPITOL STATION

    AUSTIN, TEXAS 78711



                                  DONALD CAMPBELL




                                    fo&U                                                     UTF